Opinion by
Flood, J.,
The ineligibility for unemployment benefits of one who is self-employed under §402(h) of the Unemployment Compensation Law bars from benefits a claimant, such as ..the appellant, who has engaged in business and is actually soliciting customers, even though he is not yet receiving. any income from the venture. This is firmly established by a line of cases of which the latest is Martin Unemployment Compensation Case, 200 Pa. Superior Ct. 542, 189 A. 2d 907 (1963). The fact that the claimant reported regularly to his union agent and was willing to take a full time job, if it was *436offered to Mm, during the period for which he claimed benefits does not alter the fact that he was self-employed. Ibid. The fact that the business was incorporated and he owned only forty-four of ninety-one outstanding shares is equally ineffective to take him out of the rule. Freas Unemployment Compensation Case, 201 Pa. Superior Ct. 150, 191 A. 2d 740 (1963).
The claimant points to the provision in §402(h) for an exception to the ineligibility of self-employed persons in the case of continued participation in any activity undertaken while the claimant was employed in full time work, when such activity is not engaged in as a primary source of livelihood. The claimant does not fall within the exception. While certain preliminary steps, such as incorporation, were completed here shortly before the claimant became unemployed, the evidence does not show a mere continued participation in prior part-time business activity, but rather the launching of a new venture.
Decision affirmed.